Art Unit: 2468


DETAILED ACTION

Status of the Application
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 02, 2021 has been entered.  In addition, in response to the Amendment filed on October 04, 2021, Claims 2, 9-36, 39, 44 have been canceled; claims 48-57 are withdrawn from examination due to being non-elected claims. Claims 1, 2-8, 37-38, 40-43 and 45-47 are pending and presented for examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2-8, 37-38, 40-43 and 45-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Claims 1, 5, 38 and 43 have been amended to include “ he first set of resources instructed for temporary use by the target controller being allocated by both the target during a common time period for the handoff”. The specification does not appear to have sufficient support for the new amended limitation: "the first set of resources instructed for temporary use by the target controller being allocated by both the target controller and the source controller during a common time period for the handoff".  Applicant did not points where in the original specification the  support for the noted above limitation.  It’s the Examiner position that there is no explicit teaching in the specification teaches that resources instructed for temporary use by the target controller being allocated by both the target controller and the source controller during a common time period for the handoff.  If Applicant disagrees, Applicant needs to provide sufficient evidence in support thereof. Upon receiving proper evidence, this specific rejection will be withdrawn.
Dependent claims 2-4, 6-8, 37, 40-42 and 45-47  are also rejected since they are depended upon rejection claims set forth above.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2-8, 37-38, 40-43 and 45-47 are rejected under 35 USC 103 (a) as being unpatentable over Ji et al (US Pub. No. 2011/0194482 A1) in view of Redana et al (US Pub. No.2012/0083199 A1) and further in view of Chin et al (US Pub. No.2012/0172043 A1).

Regarding claim 1, Ji discloses “receiving, by a target controller, a handoff of a relay node from a source controller” (see Ji figure 4, ¶ 0056, ¶ 0057; the source eNB direct a request to a target eNB requesting handover of the associated relay node from the source), “instructing, by the target controller, the relay node to use set of wireless backhaul link resources for communication with the target controller” (see Ji ¶ 0058; target eNB 130 can inform the relay node of the resource partitioning if Necessary); “the first set of resources instructed for temporary use by the target controller being allocated by both the target controller and the source controller for the handoff of the relay node from the source controller to the target controller” (See Ji ¶ 0060, 0064; allocation of resources are configured by the target eNB; ¶ 0080; discloses information is received from the source cell in connection with the requested handover relating to an access/backhaul resource partitioning utilized by the source cell for the relay node ), “and transmitting, by the target controller, an allocation of a second set of wireless backhaul link resources to the relay node”( see Ji ¶ 0056- ¶ 0058 and ¶ 0088; resource partitioning module 132 at target eNB 130 can configure an allocation of access subframes and backhaul subframes).  
Ji does not appear to explicitly disclose instructing, by the target controller, the relay node to temporarily use a first set of wireless backhaul link resources.  However, o temporarily use a first set of wireless backhaul link resources dedicated by the target controller; ( See Redana ¶0045, ¶0046, ¶ 0079).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, having the teachings of Ji and Redana before him or her, to modify the invention of Ji to pre-assign resources dedicated by the target station that can be temporary used until the handover process is complete. The suggestion for doing so would have been to improve partitioning of radio transmission resources in connection with a handover of a user equipment.
Neither Ji nor Redana appear to explicitly disclose that the resources being allocated by both the target controller and the source controller during a common time period.  However, Chin discloses resources being allocated by both the target controller and the source controller during a common time period; ( See Chin ¶0050, ¶0054).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, having the teachings of Ji, Redana and Chin before him or her, to modify the invention of Ji to enable the system to, during a handoff process, allocate resource by both the source and target station during common time. The suggestion for doing so would have been to avoid the situation when the UE fails to communicate with the network (¶ 0054).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, the combination of Ji and Redana further discloses “wherein the first set of wireless backhaul link resources is a subset of the second set of wireless backhaul link resources”; (see Ji ¶ 0057, ¶ 008).

Regarding claim 4, claim 1 is incorporated as stated above.  In addition, the combination of Ji and Redana further discloses “wherein the communication with the source controller constitutes at least a part of a handover process”; (see Ji ¶ 0057 and ¶ 0058).  

Regarding claim 37, claim 1 is incorporated as stated above.  In addition, the combination of Ji and Redana further discloses “wherein the target controller operates in a Third Generation Partnership Project Long Term Evolution compliant communications system”; (see Ji ¶ 0033; Redana ¶ 00002).

Claims 5 – 8 are the controller claims corresponding to the method claims 1 – 4 and 37 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 – 4 and 37.  Claims 5 – 8 are rejected under the same rational as claims 1 – 4 and 37.

Claims 38 and 40-42 are the computer program product claims corresponding to the method claims 1 – 4 and 37 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 – 4 and 37.  Claims 38 and 40 – 42 are rejected under the same rational as claims 1 – 4 and 37.

Claims 43 and 45– 47 are the target controller claims corresponding to the method claims 1 – 4 and 37 that have been rejected above.  Applicant attention is 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KHALED M KASSIM/             Primary Examiner, Art Unit 2468